Citation Nr: 1729283	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  12-00 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for Bipolar I Disorder. 

2.  Entitlement to an initial disability rating in excess of 10 percent for a right foot Lisfranc sprain. 

3.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from May 1999 to May 2001 and from April 2002 to January 2006.  

In an April 2001 unappealed rating decision, the Veteran was denied service connection for major depressive disorder.  In a June 2007 unappealed rating decision, the Veteran was denied service connection for a right ankle sprain; and her previously denied claim of entitlement to service connection for major depressive disorder was confirmed and continued.  In February 2009, the Veteran requested that the RO reopen her claims for service connection for depression (i.e., major depressive disorder) and a right ankle sprain.  

The current matter on appeal comes before the Board of Veterans Appeals (BVA or Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon in which the RO (among other things) reopened the Veteran's previously denied claims of entitlement to service connection for major depressive disorder/depression and a right ankle sprain; and granted service connection specifically for Bipolar I Disorder (bipolar disorder) and for a right foot Lisfranc sprain (right foot sprain).  In doing so, the RO assigned the Veteran's bipolar disorder a disability rating of 30 percent effective February 23, 2009; and a disability rating of 10 percent effective February 23, 2009, for her right ankle sprain.  The Veteran appealed the assigned ratings.  

In a March 2013 rating decision, the RO increased the Veteran's bipolar disorder disability rating from 30 percent to 50 percent, effective August 21, 2012.  However, in a subsequent rating decision dated in July 2014, the RO assigned the Veteran's 50 percent disability rating an effective date of February 23, 2009.    

For reasons set forth below, the Board has determined that the issue of a total disability rating based on individual unemployability (TDIU) has been raised during the pendency of this appeal pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  This issue is therefore addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Since February 23, 2009, the Veteran's bipolar disorder is/has been manifested by symptoms that are indicative of occupational and social impairment with reduced reliability and productivity.  

2.  The Veteran's right ankle sprain has been characterized by pain and some expected limitation of motion with repetitive use; however it has not been shown to have surgery, ankylosis, "marked" limitation of motion of the ankle, malunion of the os calcis or astragalus with "marked" deformity, malunion or nonunion of the metatarsal or metatarsal bones that is "moderately severe" in nature, flatfoot, weak foot, pes cavus, metatarsalgia, hallux rigidus, hammertoe or a nonspecific foot injury that is "moderately severe" in nature.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 percent for Bipolar I Disorder have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.10, 4.14, 4.125, 4.126, 4.130, Diagnostic Code 9432 (2016).

2.  The criteria for an initial rating in excess of 10 percent for a right foot Lisfranc sprain have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5270-74, 5276-5284 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Increased Ratings (Generally)

In this appeal, the Veteran seeks a disability rating in excess of 50 percent for her service-connected bipolar disorder; and a rating in excess of 10 percent for her service-connected right ankle sprain.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.   The disability ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  When there is a question as to which disability evaluation should be applied to a veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Where, as in this case, the current appeal is based on the assignment of an initial rating for a disability following a grant of service connection, the evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence used to decide whether an original rating on appeal was erroneous.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.  When adjudicating a claim for an increased rating, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).

Rating in Excess of 50 Percent for Bipolar I Disorder  

As mentioned previously, the Veteran was granted service connection in the rating decision on appeal for Bipolar I Disorder and assigned an initial disability rating of 30 percent effective February 23, 2009.  In rating decisions dated in March 2013 and July 2014, the Veteran's disability rating was increased to 50 percent and assigned the same effective date as before, February 23, 2009.  In assigning the 50 percent disability rating, the RO resolved doubt in the Veteran's favor as to mental health symptoms that included: persistent hallucinations; difficulty in adapting to a worklike setting and stressful circumstances; having an inability to establish and maintain effective work and social relationships; suffering from obsessional rituals that interfered with routine activities; experiencing occupational and social impairment with reduced reliability and productivity; experiencing disturbances of motivation and mood; suffering from anxiety, chronic sleep impairment and a depressed mood; having mild memory loss and suspiciousness; and experiencing suicidal ideation.  See August 2016 supplemental statement of the case.  In this appeal, the Veteran contends that her bipolar disorder symptoms are more severe than currently evaluated and seeks the assignment of a disability rating in excess of 50 percent.  See statements dated in July 2010 and March 2011; January 2012 statement with VA Form 9.    

Per VA Regulations, the Veteran's bipolar disorder has been evaluated pursuant to VA's General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130
This formula provides for the assignment of disability ratings ranging from noncompensable, 10 percent disabling, 30 percent disabling, 50 percent disabling, 70 percent disabling and/or 100 percent disabling.  Id.  Pertinent to this case, the General Rating Formula provides for the assignment of a 50 percent evaluation under the General Rating Formula when the evidence shows there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  Id. 

Lastly, the assignment of a 100 percent evaluation is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

It should be noted that the symptoms listed in VA's Rating Schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The United States Court of Appeals for the Federal Circuit (Court) has held "that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013). 

Additionally, the Board observes for the record that prior to August 4, 2014, VA's Rating Schedule that addresses service-connected psychiatric disabilities was based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  Like this case, diagnoses many times included an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score (explained in more detail below).  The DSM has been updated with a 5th Edition (DSM-V); and VA issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities.  70 Fed. Reg. 45093 (Aug. 4, 2014).  This updated medical text recommends that GAF scores be dropped due to their "conceptual lack of clarity."  See DSM-V, at 16.  As the Veteran's increased ratings claim was in the process of adjudication prior to and during the adoption of the DSM-V, both the DMS-IV and DSM-V criteria will be utilized in the analysis set forth below.  See VA examination reports dated in April 2009 and August 2012; May 2016 VA examination report and post-service medical records dated after 2015.  

With regard to GAF scores when in use, the GAF was considered a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995).   In this case, the evidence reflects that the Veteran has been assigned a range of GAF scores during the pendency of her claim.  Specifically, a GAF score of 70 was assigned during an April 2009 VA examination; a GAF score of 45 was assigned in an August 2012 VA examination; and GAF scores of 71 (March 2009), 41-50 (March 2010,  June 2010 and September 2010), 51-60 (January 2011) and 50 (January 2012) were assigned during mental health treatment appointments with VA.  See VA examination reports dated in April 2009 and August 2012; VA medical records.  

In terms of GAF scores, those scores ranging from 71 to 80 indicated that, if symptoms were present, they were transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); or resulted in no more that slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).  GAF scores ranging from 61 to 70 indicated that a veteran had some mild psychiatric symptoms (e.g., depressed mood and mild insomnia) or experienced some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household); however, the veteran was found to generally be functioning pretty well and had some meaningful interpersonal relationships.  GAF scores of 51 to 60 reflected moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores of 41 to 50 indicated serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  

Turning to the merits of this appeal, the Board has considered all of the evidence of record in light of the rating criteria.  In doing so, the Board finds that the Veteran's bipolar disorder has been and currently is productive of occupational and social impairment with reduced reliability and productivity such that the assignment of a 50 percent disability rating is appropriate.  The Board finds that even though the Veteran asserts otherwise, the evidence does not consistently show that her bipolar disorder currently results or has ever resulted in occupational and social impairment with deficiencies in most areas such that the assignment of a 70 percent disability rating would be warranted.  

In this regard, evidence in the claims file includes three VA mental disorders examination reports dated in April 2009, August 2012 and May 2016.  

During her April 2009 VA examination, the Veteran reported a history of being  psychiatrically hospitalized twice while in service following suicidal gestures or attempts.  In terms of current symptomatology, she reported experiencing chronic feelings of emptiness and being involved in unstable and abusive relationships.  The Veteran described having bouts of sleeplessness without fatigue that lasted for several weeks to several months during which she felt happy, cleaned excessively, and experienced high energy.  Alternatively, she reported suffering several weeks of depression marked by low mood, motivation, feelings of hopelessness, feelings of worthlessness and irritability.  A mental status examination revealed the Veteran's appearance to be appropriate and that she made good eye contact.  Her affect was documented as being generally appropriate to topics of conversations, but the Veteran described herself as being in a labile mood.  The examiner found no signs of psychosis.  The Veteran's cognitive functioning was noted to be grossly intact.  The Veteran denied using drugs with her husband, who (the Veteran stated) was addicted to methamphetamine.  Ultimately, the examiner diagnosed the Veteran with Bipolar I Disorder and a borderline personality disorder.  He assigned the Veteran a GAF score of 70.  In doing so, he noted that the Veteran's social life had been marked by significant instability and violence in relationships, but that alcohol and drugs played no role in her life.  

During an August 2012 mental disorders examination, the Veteran provided a history in which she reported relationship problems with her boyfriend due to  mood swings; that she had only one close friend; and that she had lost other friendships because of her depression and lack of socialization.  At the time of the examination, the Veteran was noted to be enrolled in school, but was reportedly having trouble concentrating, had episodes in which she would start crying in class, and also experienced anxiety at both school and work as a massage therapist.  The Veteran indicated that she was taking medication for her mental health disorder, had undergone intermittent treatment and had no hospitalizations.  The Veteran did not report being hospitalized for mental health problems during service.  The VA examiner described the Veteran's symptoms as being a depressed mood; anxiety; chronic sleep impairment; mild memory loss; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a work-like setting.  He diagnosed the Veteran with bipolar disorder and anxiety NOS and assigned a GAF score of 45.  The examiner indicated that the Veteran's level of occupational and social impairment was impairment with reduced reliability and productivity.  He ultimately opined that the Veteran's bipolar disorder affected her socially, in that it left her isolating herself from others, and occupationally in that it contributed to her inability to work as a message therapist due to claustrophobia.  Based upon this August 2012 examination report, the RO increased the Veteran's bipolar disorder disability rating from 30 percent to 50 percent.  

Thereafter, the Veteran was afforded a third mental disorder examination in May 2016.  At that time, she reported symptoms of: depressed mood; anxiety; suspiciousness; panic attacks that occurred weekly or less often; chronic sleep impairment; mild memory loss; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances (including work and social relationships); suicidal ideation; obsessional rituals that interfered with routine activities; persistent delusions or hallucinations that had been occurring for approximately nine months; weird dreams; and short term memory loss.  A mental status examination revealed that the Veteran was neat and clean in appearance.  She had goal-directed mental activity with an average rate of speech.  The Veteran denied suicidal ideation, homicidal ideation, hallucinations and other psychotic behaviors.  She was noted to have had a depressed mood, but made good eye contact.  In the remarks section of the report, the examiner noted that the Veteran found that both her anxiety and depression were troubling; and that she did in fact have thoughts of self-harm.  However, the report indicates that the Veteran stated that she would never do anything to harm herself because she had two children who required her care.  The Veteran also stated that she previously abused alcohol, but had stopped drinking two months before the examination.  She also reported abusing methamphetamines after using Ritalin, but had stopped using all stimulants five years before the examination.  The VA examiner ultimately diagnosed the Veteran with bipolar disorder.  In summarizing the Veteran's level of occupational and social impairment, the examiner indicated that the Veteran suffered from occupational and social impairment with reduced reliability and productivity.  She felt that the Veteran should not be considered a current imminent or increased risk [to herself or others].  In doing so, she also noted that the Veteran had graduated from high school, had an undergraduate degree in Human Development, and had a Master's degree in non-profit management and global studies. 

In addition to the foregoing, the claims file contains service and post-service medical records dated from 1997 to 2005 and from 2008 to 2016 .  Of these records, the Board finds the most pertinent and probative to be those from 2009 to 2016 that reflect the Veteran's mental health treatment for several mental health diagnoses that included depressive disorder NOS, PTSD, bipolar disorder and borderline personality disorder.  See VA medical records dated from November 2008 to July 2014 , pgs. 1-140 of 141.  Specifically, the Board observes that March 2009 VA medical records reflect that the Veteran was initially seen for a mental health assessment.  This note reflects that the Veteran was married to an abusive, methamphetamine addict at that time.  VA medical records, pgs. 135-141 of 141.  At the time of the assessment, the Veteran was pregnant.  She reported that she had no recent drug use during her pregnancy.  Id., at 137.  After conducting a mental status examination, the Veteran was diagnosed with bipolar disorder and borderline personality disorder and assigned a GAF score of 71.  Id., at 139.  

Records dated in July 2010 reflect that the Veteran disclosed to her psychiatrist that she had been using  methamphetamines.  She reported a history of periodic use, approximately once a month, after having used with her husband a few years prior.  VA  medical records, p. 102 of 141.  Records dated in September 2010 reflect treatment for depression, anxiety, and methamphetamine abuse in early, partial remission.  See VA medical records, pgs. 92-93 of 141.  A December 2010 medical record reflects that subsequent to a mental status examination, the Veteran was diagnosed with depressive disorder NOS, r/o major depressive disorder, r/o bipolar disorder and history of stimulant abuse.  She was assigned a GAF score that ranged from 41-50.  The record also indicates that the Veteran had stopped taking methamphetamine approximately 45 days before (i.e., in 2010).  See VA medical records, pgs. 72-75 of 141; see also VA medical records dated in March 2010 
(p. 119 of 141) and June 2010, p. 107 of 141 (the Veteran was assigned a GAF score range from 41-50).   

A January 2011 medical record reflects a diagnosis of, among other things, depressive disorder NOS.  The Veteran was assigned a GAF score range of 51-60.  VA medical records, pgs. 61-63 of 141.  A March 2011 treatment note pertaining to depression indicates that the Veteran presented herself for therapy dressed in pants, tennis shoes, and a winter coat over a nightgown.  At that time, the Veteran reported that she was having difficulty tending to personal hygiene, getting out of bed, and feeling motivated to do things.  She indicated that she had been abstinent from methamphetamine for 4 months.  VA medical records, p. 58 of 141.

Thereafter, a January 2012 medical record notes a medical status examination after which the Veteran was diagnosed with major depressive disorder and assigned a GAF score of 50.  VA medical records, pgs. 42-47 of 141.  

September 2013 medical records reflect that the Veteran was diagnosed with bipolar disorder, PTSD and a history of military sexual assault.  During a mental status examination, the Veteran was reported to be alert and oriented, with a mood that was euthymic/anxious with a congruent affect.  Her speech was noted to be within normal limits; and her thoughts were reported to be linear and goal directed.  The Veteran's treatment provider stated that she saw no evidence that the Veteran experienced auditory or visual hallucinations.  She noted that the Veteran's judgment was intact.  When asked, the Veteran denied suicidal ideation or homicidal ideation.  VA medical records, p. 9 of 141.  

Medical records dated in July 2015 indicate that the Veteran had finished a Master's Degree online and made some situational changes that she believed had improved her life, changes that included becoming involved with a faith-based women's group and joining Alcoholic Anonymous.  See VA medical records, pgs. 30-32 of 61.  In addition, the records referenced the Veteran's previous use of methamphetamines and alcohol by indicating that the Veteran stopped using methamphetamines approximately five years before and stopped drinking alcohol in January 2015.  Id.  A mental status examination revealed that the Veteran appeared casually dressed with fair grooming, made good eye contact, and was guarded but otherwise cooperative.  The Veteran's treatment provider noted that the Veteran had no psychomotor retardation or agitation.  Her thoughts were reported as goal-directed and oriented towards the future; and she denied experiencing audio-visual hallucinations.  The Veteran's cognition was noted to be grossly intact; and her insight and judgement were noted to be adequate.  Her affect was described as full range and nonlabile.  Additionally, the Veteran's speech was reported to be fluent, without latency and was nonpressured.  The examiner reported that the Veteran had no obsessions or delusions; and also indicated that she denied suicidal and homicidal ideation. 

Post-service medical records dated in November 2015 also reflect that the Veteran's behavior was calm and cooperative.  Her speech was reported to be of normal rate, rhythm, and volume; and her thought processes were reported to be goal-directed, without suicidal ideation or homicidal ideation.  The Veteran's insight and judgment was reported to be adequate.  At that time, the Veteran was assessed with borderline personality, with a note that she should be examined to possibly rule out having bipolar disorder (even though she was already service-connected for this disorder).  The Veteran was ultimately diagnosed with unspecified depression, alcohol use, in early sustained remission; and methamphetamine use disorder, in full symptomatic remission ("FSR s/p BTL").  See VA medical records, p. 26 of 61 . 

May 2016 medical records reveal that the Veteran began drinking again after a ten month period of abstinence.  VA medical records, pgs. 11-13 of 61 pages.  A mental status examination revealed that she was again appropriately dressed and calm.  She was cooperative with good eye contact.  Her speech was noted to be fluent and nonpressured.  Her affect euthymic, mostly full range.  The Veteran denied having suicidal ideation and homicidal ideation.  She also denied having any obsessions or delusions.  She was diagnosed with unspecified depressive disorder, borderline personality traits, alcohol use, methamphetamine use disorder, in full symptomatic remission.  Id.  The records indicate that the Veteran was noted overall to have some affective instability of personality traits, but that she was doing relatively well, working part time as a receptionist at a country club, and had distanced herself from a chronically chaotic marital relationship.  It was also noted that she was participating in Alcoholics Anonymous.  The examiner reported that the Veteran had baseline risks associated with her demographics, but that she did not experience hopelessness or suicidal intent.  He also indicated that the Veteran's baseline risks were further reduced by having social support, being responsible to others (such as her children), maintaining her spirituality, having intact reality testing, and the ability to utilize coping and problem-solving skills.  The examiner noted that the Veteran was experiencing relatively non-hazardous substance use, but indicated that this use would need to be monitored.  

Thereafter, in July 2016, the Veteran was diagnosed with unspecified depressive disorder, borderline personality traits, alcohol use, and methamphetamine use disorder.  VA medical records, pgs. 7-8 of 61.  She was reported as being seen for a follow-up medical visit, at which time she indicated she had no specific concerns.  Her examiner reported that from a psychiatric perspective, the Veteran was stable and on an appropriate and effective medication regimen.  Cessation of alcohol use and maintaining distance from her ex-husband were noted to be helpful.  The Veteran's mood was reported to be stable overall, except experiencing baseline general anxiety.  It was noted that the Veteran was trying to eat healthier and was had eliminated caffeine from her diet.  The records went on to report that the Veteran had unfortunately been laid off from her part-time job and was no longer working; however, she tried not to isolate herself by going outside every day even if it was just to the mailbox.  During her medical visit, the Veteran spoke of various relationships that included her friends and her mother; and also indicated that she  occasionally attended church.  The Veteran also reported that she was not in contact with her ex-husband; and she denied alcohol use.  A mental status examination at that time again revealed that the Veteran was appropriately groomed and dressed.  The Veteran was noted as having been on time to her medical appointment and that she was calm and cooperative, with good eye contact.  The Veteran exhibited no psychomotor retardation or agitation.  Her speech was once again noted to be fluent, without latency or being pressured.  Her affect was reported as euthymic with full range.  The Veteran denied experiencing suicidal ideation, homicidal ideation, obsessions, and delusions.  Her thoughts were noted to be goal-directed and future-oriented.  She was nonpsychotic, without audio-visual hallucinations.  Her insight and judgment were noted to be adequate and her cognition was grossly intact.  July 2016 medical records, pgs. 1-61 of 61.   

The Board has considered all of the evidence of record in light of the rating criteria, and finds the Veteran's overall mental health symptomatology more nearly approximates occupational and social impairment with reduced reliability and productivity (the criteria necessary for the assignment of a 50 percent disability rating) in comparison to a higher level of impairment exhibited by deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood (as required for the assignment of a 70 percent disability rating).  

In this regard, the evidence shows that the Veteran has (at various times) experienced depressed mood; anxiety; chronic sleep impairment; mild memory loss; disturbances of motivation and mood; panic attacks that occurred weekly or less often; suspiciousness; feelings of hopelessness and worthlessness; experiencing a lack of concentration; experiencing difficulty in establishing and maintaining effective work and social relationships; and also had difficulty in adapting to stressful circumstances, including work or a work-like setting.  What the evidence does not show is that the Veteran has ever experienced the above-referenced symptoms at a frequency or severity that could be considered worse than moderate-to-serious.  

In making the above-referenced finding, the Board acknowledges for the record that the Veteran has reported experiencing additional symptomatology such as obsessional rituals that interfere with her routine activities and persistent delusions or hallucinations.  May 2016 VA examination report.  She has also reported having suicidal ideation.  In this regard, the claims file contains a statement from the Veteran dated in August 2016 that was submitted with her VA Form-9 in which she asserts that she experiences "every symptom on the 70% list [the criteria necessary for the assignment of a 70 percent disability rating]" daily or several times each week.  Specifically, in the statement, the Veteran reports that while she experiences suicidal ideation, she never says that she has suicidal thoughts during medical treatment or otherwise because she is afraid that she will be hospitalized.  Additionally, she states that she does not report that she has near continuous panic attacks daily or other things because she is worried her children will be taken away from her.  She indicates that she currently experiences mental health symptoms that include fatigue, a lack of concentration and a lack of impulse control (i.e., states she has gotten into fights in traffic and broken doors).  She also reports having spatial disorientation, in that she is always feels that she is spinning and sick; and that she has no longstanding friendships as she isolates herself for long periods of time without talking to people because of her moods.  Lastly, the Veteran indicates her belief that she has severe symptoms of PTSD and bipolar disorder, such that she had recently been let go from her job due to her mental health problems even though her employer did not give her a reason for discontinuing employment.  

The Veteran is certainly competent to report how she feels and the symptoms she believes that she has.  In general, laypersons can be competent to opine regarding diagnosis and etiology in some instances, see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, the Board must analyze all of the evidence of record in evaluating a veteran's claim.  In this instance, the Board finds it notable that the Veteran has consistently denied during either her routine VA mental health treatment sessions or her VA examinations experiencing the above-referenced symptomatology, including suicidal ideation.  The Board also finds it notable that even when the Veteran has reported having thoughts of self-harm (thoughts, not ideation), she has also stated that she would never do anything to harm herself because of her two children.  In analyzing the evidence of record, the Board finds the mental health information documented in the Veteran's medical treatment records and VA examination reports to be more probative and persuasive when compared to her August 2016 assertions about symptomatology.    

In finding that the Veteran's overall mental health symptomatology more nearly approximates the rating criteria that warrants the assignment of a 50 percent disability rating, the Board finds it probative that both the August 2012 and May 2016 VA examiners in this case opined that the Veteran's level of occupational and social impairment is impairment with reduced reliability and productivity.  The third VA examiner (who conducted the March 2009 VA examination) did not provide a specific opinion as to the Veteran's level of occupational and social impairment; however, he did assign the Veteran a GAF score of 70.  As referenced above, GAF scores ranging from 61 to 70 used to be indicative of a veteran experiencing mild psychiatric symptoms and/or some difficulty in social, occupational, or school functioning.  The Board equates the assignment of such a high GAF score in the March 2009 VA examination report to be indicative of a medical opinion that, if asked, would have reflected a level of occupational and social impairment that is less severe than impairment with reduced reliability and productivity.

However, given that the Veteran was only assigned GAF scores of 70 and 71 in 2009, and her remaining GAF scores throughout this appeal have ranged from 41 to 60, the Board has considered whether the assignment of these lower scores in conjunction with the other evidence of record reflect of a greater level of impairment than that contemplated by a 50 percent disability rating.  Even after taking into consideration that the scores are obviously worse than those assigned to the Veteran in March 2009 and April 2009, the Board finds that the evidence is still indicative of the Veteran experiencing (at worst) symptoms that would be considered moderate-to-serious in nature and moderate-to-serious in terms of difficulty in evaluating occupational and social functioning.  

In terms of the occupational impairment, the Veteran most certainly has experienced mental health symptomatology (such as irritability, depressed mood, social isolation, etc.) that has reduced her reliability and job productivity in different ways at different times.  However, the Board finds that the Veteran's symptomatology has never been severe enough or frequent enough to increase her mental health disability rating from 50 percent to 70 percent.  For instance, while in school, the Veteran was noted as having problems concentrating, experiencing anxiety at school and crying in class.  August 2012 VA examination report  However, she was also consistently noted as having goal-directed mental activity and the evidence reveals that she ultimately graduated from high school, obtained an undergraduate degree in Human Development and also obtained a Master's degree in non-profit management and global studies.  See May 2016 VA examination report.  

Although the Veteran has apparently experienced difficulty in terms of maintaining employment, there is no objective evidence in the record to suggest that these difficulties are related to her service-connected bipolar disorder.  May 2016 medical records note that while the Veteran overall had some affective instability of personality traits at that time, she was doing relatively well, working part time and had distanced herself from a chronically chaotic marital relationship.  Additionally, these records reflect that the Veteran was found to have baseline mental health risks in May 2016 due to her having social support, being responsible to others (such as her children), her spirituality, intact reality testing, coping skills and problem-solving skills. 

In making the above-referenced finding, the Board observes that the Veteran submitted a statement in March 2011 titled "Supporting Documentation" and "Letters from Previous Employers" in which it appears she initially typed three one-paragraph statements that she associated with three of her former employers.  In these paragraphs, the Veteran attests to employment difficulties she had because of her anxiety and depression.  Although titled "employer statements," the paragraphs were clearly written by the Veteran and were from her (not her employer's) perspective - as reflected by the of "I" and "me" in all of the statements - and were not signed by any employer.  See also January 2012 statement with VA Form 9.  Additionally, the Board observes that the Veteran submitted a statement in August 2016 in which she reported that she had recently been let go from her job due to her mental health problems.  However, in that same letter, the Veteran acknowledged that she was uncertain of the reason she was dismissed as her employer did not give her a reason for discontinuing employment.  

In light of the foregoing, there appears to be no evidence of record other than the Veteran's unsupported statements that her service-connected bipolar disorder has resulted in occupational impairment such that a 70 percent disability rating should be assigned,  

In regards to social impairment, the Veteran has exhibited insight in the past by recognizing she had alcohol and substance abuse problems that she ultimately disclosed to her psychiatrist.  Although the evidence reveals the Veteran has relapsed with alcohol use on several occasions, it also reveals that she continues to try not to drink.  The evidence also shows that the Veteran stopped using methamphetamines after seeking medical treatment.  See VA medical records, pgs. 11-13 of 61; VA medical records, pgs. 92-93 of 141; VA medical records p. 102 of 141.  

Additionally, the Board observes that July 2016 medical records in the claims file reflect the Veteran's statements of having various relationships that included friends and her mother; that she occasionally attended church; and that she was not in contact with her abusive ex-husband.  The ability to maintain her positive relationships with her mother and friends, while distancing herself from destructive relationships such as that with her ex-husband, suggests that the Veteran has the insight and the ability to work through difficult situations with other people and recognizes the importance of maintaining certain relationships and discontinuing others. 

Thus, while the Veteran's bipolar disorder symptomatology suggests difficulty in establishing and maintaining effective work and social relationships, these symptoms are not indicative of a partial or complete inability to do so.  As such, these symptoms are not otherwise indicative of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, as is required for the next higher rating of 70 percent.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001); Vazquez-Claudio v. Shinseki, 713 F. 3d 112 (Fed. Cir. 2013) (70 percent rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency, or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation).  Therefore, the Board finds that the preponderance of the evidence is against a finding of a greater level of occupational or social impairment.  An initial rating in excess of 50 percent for bipolar disorder is denied.  

Rating in Excess of 10 Percent for Right Foot Lisfranc Sprain. 

The Veteran's service-connected right ankle sprain has been rated as 10 percent disabling under Diagnostic Code 5284.  Pursuant to Diagnostic Code 5284, moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling.  A Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a.

In April 2009, the Veteran was evaluated for (among other things) her right ankle sprain.  The VA examination report indicates that the Veteran at that time was in no acute distress, was alert and was cooperative.  Physical examination indicated that the Veteran had a mildly antalgic gait with normal Achilles alignment and normal bilateral foot alignment.  She had no calluses or bunions noted.   The examiner noted that the Veteran had tenderness of the ankle joint over the anterior talofibular ligament, calcaneofibular ligament, posterior talofibular ligament, and deltoid ligament.  He also noted anterior joint line tenderness.  There was also tenderness of the dorsal aspect of the tarsal joints and tenderness at the tarsal-metatarsal joints of the first and second at the Lisfranc joint.  The Veteran was also noted as having plantar surface tenderness of her plantar fascia with exquisite tenderness at the mid arch.  Ankle range of motion was reported as zero degrees of dorsiflexion (normal range of ankle dorsiflexion is zero to 20 degrees), 55 degrees of plantar flexion (normal range of ankle plantar flexion is zero to 45 degrees), 25 degrees of inversion (normal range of foot inversion is zero to 35 degrees), and 15 degrees of eversion (normal range of foot eversion is zero to 25 degrees).  Repetitive range of motion did not cause any increased pain, and the examiner noted that there was no change in range of motion.  Muscle testing revealed 4/5 strength with dorsiflexion, plantar flexion, inversion, and eversion.  The Veteran was reported as having positive pain and exquisite tenderness at that joint.  The Veteran was diagnosed with right foot Lisfranc sprain.  In providing a medical opinion, the examiner stated that he would expect the Veteran to have mild-to-moderate weakness, moderate fatigability, and mild-to-moderate loss of coordination secondary to repetitive activity painful flare-up episodes of her right ankle and foot.  He also said that he would expect the Veteran to have approximately 5-10 degrees of loss of range of motion of her right ankle associated with repetitive activities and inversion type injury of her right ankle.  The examiner reported that the Veteran's home life was unaffected by her right ankle sprain at that time; however, it did affect her employment as she had difficulty with prolonged standing in performing massages on patients with different positions, and having to lean and place her weight on her foot. 

In March 2011, the Veteran submitted a two-page document titled "Decision Memorandum I" that reflects her assertions that she believed that the pain related to her service-connected ankle sprain had progressed to pes planus. 

In August 2012, the Veteran was afforded another foot VA examination (titled "DBQ FOOT MISCELLANEOUS (OTHER THAN FLATFOOT PES PLANUS) EXAM") that noted her service-connected Lisfranc sprain and described it as a chronic Lisfranc mid-foot sprain with associated tenderness medial arch and dorsal mid-foot of moderate severity.  The examiner stated that a complication of the Veteran's right ankle sprain resulted in the Veteran having a mildly weaker dorsa/plantar flexion strength of the toes right versus left.  In terms of functional impact, the examiner reported that the Veteran's right foot precluded her from running other than briefly and for extended all day hiking.  He indicated that otherwise, the Veteran's right foot sprain did not impair her for any other activity.  The examiner did not provide any range of motion information in the examination report.  He did note that the Veteran did not have Morton's neuroma, hammer toes, hallux valgus, hallux rigidus, acquired claw foot (pes cavus), malunion or nonunion of tarsal or metatarsal bones or bilateral weak foot.  As set forth in the title of the examination report, the purpose of the exam was to determine miscellaneous foot and ankle conditions other than pes planus.  The August 2012 examiner, however, was instructed to complete the "Flatfoot Questionnaire" if the Veteran had flat feet.  See VA examination report, p. 2.  The Board observes that the claims file does not contain a Flatfoot Questionnaire examination report.   

The only post-service medical record located by the Board pertaining to treatment of the Veteran's ankle is dated July 27, 2016.  At that time, the Veteran was assessed with having right ankle pain and was told that she would do well with an ankle brace or wrap.  See VA medical records, p.4 of 61.

In August 2016, the Veteran was scheduled for another VA examination in relation to her increased rating right Lisfranc sprain claim.  However, she failed to report for this exam.  See Report of General information  

Turning to VA Schedule for Rating Disabilities, the Board initially notes that Diagnostic Code 5284 does not apply to the eight foot conditions (e.g. nonunion of the tarsal bones, hallux rigidus) that are specifically listed under § 4.71.  See Copeland v. McDonald, 27 Vet. App. 333, 338 (2015).  The Court has also held that the plain meaning of the word "injury" limits the application of Diagnostic Code 5284 to disabilities resulting from actual injuries to the foot, as opposed to disabilities caused by, for example, degenerative conditions.  See Yancy v. McDonald, 27 Vet. App. 484 (2016).  However, unlisted foot conditions may still be rated under Diagnostic Code 5284 by analogy.  Id. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).
 
The possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  As mentioned previously, the normal ranges of motion of the ankle are 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II.

As stated, the Veteran is currently rated as 10 percent disabled under diagnostic code 5284 for her right ankle disability.  However, the Board will first address the diagnostic codes which are not appropriate for application.  With regard to diagnostic codes pertaining to the foot, the record reflects that during her August 2012 VA examination, the Veteran was noted not to have Morton's neuroma, diagnoses of weak foot, pes cavus, hallux valgus, hallux rigidus, hammertoe and malunion or nonunion of the metatarsal bones.  As such Diagnostic Codes 5277, 5278, 5279, 5280, 5281, 5282 and 5283 are not for application.  As the August 2012 VA examiner did not complete the "Flatfoot Questionnaire" as instructed if the Veteran was found to have flat feet, the Board is of the opinion that this condition has also not been diagnosed.  To the extent that this finding is based upon the omission of evidence rather than documented evidence that the Veteran does not in fact have pes planus, the Board observes that the Veteran was afforded the opportunity to have her right ankle/right foot examined in light of her increased ratings claim.  However, she failed to report for this exam.  See Report of General information.  To the extent that the Veteran had the opportunity to obtain evidence supportive of a pes planus diagnosis but failed to appear, viewed in conjunction with the examiner's failure to document this condition if he found it upon examination, the Board finds that Diagnostic Code 5276 is also not for application in this case.  As for the condition of metatarsalgia, the Board finds that Diagnostic Code 5279 is also not for application in this case since the highest disability rating pursuant to that code is 10 percent.  

With regard to diagnostic codes pertaining to the ankle, the record is silent for evidence that would establish an increased rating.  Diagnostic Codes 5270 and 5272 require the presence of ankylosis, which is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  Review of the record is negative for diagnosis, or symptomology akin to ankylosis.  Notably, immobility and consolidation were not shown on VA examination as the Veteran had ROMs of zero degrees of dorsiflexion and 55 degrees of plantar flexion.  Even when considering the August 2012 examiner's opinion he would expect the Veteran to have approximately 5-10 degrees of loss of range of motion of her right ankle associated with repetitive activities and inversion type injury of her right ankle, the Veteran's symptomatology does not meet the criteria of Diagnostic Codes 5270 and 5272.  Finally, Diagnostic Codes 5273 and 5274 are also inapplicable as the record is silent for malunion, nonunion or an astragalectomy.  

What remains for consideration is a rating in excess of 10 percent under the ankle Diagnostic Code 5271 and the foot Diagnostic Code 5284.  Diagnostic Code 5271 provides for a 20 percent rating for "marked" limitation of motion.  Comparatively, Diagnostic Code 5284 notes a 20 percent rating is warranted for other foot injuries which are "moderately severe" in nature.  The terms "moderate" and "marked" are not defined in VA regulations, rather the Board must arrive at an equitable and just decision after having evaluated the evidence.  38 C.F.R. § 4.6. 

Similarly, the evidence of record does not support that the Veteran's sprain is "moderately severe."  In this regard, the August 2012 VA examiner indicated in his report that the Veteran's chronic Lisfranc mid-foot sprain with associated tenderness medial arch and dorsal mid-foot was moderate in terms of severity.  He also stated that he would expect the Veteran to have mild-to-moderate weakness, moderate fatigability, and mild-to-moderate loss of coordination secondary to repetitive activity painful flare-up episodes of her right ankle and foot.  
Consideration has been given to the Veteran's complaints of pain in her ankle.  Nevertheless, there is no indication in the record that the Veteran's right ankle disability affects her day-to-day mobility or that she has sought treatment in relationship to her right ankle on more than one occasion.  In light of the evidence of record, the Board finds that a rating in excess of 10 percent under Diagnostic Codes 5271 or 5284 is not warranted.

The Board emphasizes that it has considered potential functional limitations and symptomology, to include pain.  However, the objective evidence does not support a finding that the Veteran's service-connected right ankle pain and other symptoms have been associated with such additional functional limitation as to warrant increased compensation pursuant to the provisions of 38 C.F.R. §§ 4.40, 4.45, or the holding in DeLuca.  To that extent, the Veteran's reported symptomology was directly incorporated with in the decision to assign a 10 percent rating.

In this regard, the Board notes that the Veteran is competent to report symptoms of her disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, she is credible in her reports of symptoms and their effect on her activities.  She is not, however, competent to identify a specific level of disability of her disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's service-connected disability has been provided by a medical professional who examined her and considered the entirety of the claims file.  The Board finds the August 2012 examination report, in conjunction with the clinical evidence of record, should be accorded greater weight than the Veteran's subjective complaints of pain.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

In addition, as mentioned previously, the Board observes that the Veteran failed to report for a VA examination scheduled for August 2016 in relationship to this claim.  38 C.F.R. 3.655.  The examination was scheduled to evaluate current symptoms of the Veteran's right ankle sprain disability, but the Veteran did not attend nor did she provide good cause for missing that examination.  Information that could have been obtained from that examination may have been supportive of the Veteran's increased rating claim but cannot be considered as it is not of record.  

In terms of evaluating the Veteran's service-connected right ankle sprain disability  on an extraschedular basis, the Board finds that there is no evidence to indicate that her disability picture is so exceptional as to not be contemplated by the rating schedule.  Rather, her disability picture has been adequately contemplated by the schedular rating criteria.  The evidence does not indicate that her right ankle disability could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of the Veteran's relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, in view of the Board's responsibility to consider functional loss when assigning the appropriate rating for musculoskeletal disorders, the applicable diagnostic codes are already interpreted so broadly such that it is virtually impossible that any potential symptom would not be contemplated.  See DeLuca, 8 Vet. App. at 202.  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria and referral to the appropriate VA officials for extraschedular consideration is not necessary for this issue.

Furthermore, even if the Board were to find that the Veteran's right ankle sprain was not adequately contemplated by the rating schedule, her disability does not exhibit the other related factors required for referral for consideration of an extraschedular rating, including marked interference with employment or frequent periods of hospitalization.  Note, the Board makes no determination as to the collective, or individual, effect of the Veteran's service-connected disabilities on her employability.  Such a question pertains to the grant of TDIU, and that issue is addressed in the Remand portion of this decision below.  

In short, there is nothing in the record to indicate that the service-connected right ankle sprain claim on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993)  (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. §3.321(b)(1) is not warranted.


ORDER

An initial disability rating in excess of 50 percent for Bipolar I Disorder is denied. 

An initial disability rating in excess of 10 percent for right foot Lisfranc sprain is denied. 


REMAND

TDIU Raised by the Record 

On her VA Form-9 that was received by the Board in January 2012, the Veteran provided a statement in which she discussed her mental health symptomatology and asserted that she had not been able to work more than part-time since leaving the military; and that she had an employment handicap due to her mental health condition that had placed her under extreme financial hardship.  In March 2011, the Veteran submitted a two-page document titled "Supporting Documentation" and "Letters from Previous Employers" in which it appears she initially typed three one-paragraph statements that she associated with three of her former employers.  In these paragraphs, the Veteran attests to employment difficulties she had because of her anxiety and depression.  

Accordingly, the Board finds the issue of a total disability rating for compensation purposes based on individual unemployability (TDIU) has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, the Board finds a remand is required to obtain a complete educational and employment history and to obtain a VA examination to determine the functional impairment caused by the Veteran's service-connected disabilities.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran and her representative the proper statutory and regulatory notice regarding what is necessary to substantiate a claim for entitlement to TDIU.

2.  Send to the Veteran and her representative and request that the Veteran complete VA Form 21-8940, the application for increased compensation based on unemployability.

3.  After completing the above actions, and any additional development deemed necessary, the RO must adjudicate the Veteran's claim.  If the Veteran's request for a TDIU is denied, the Veteran and her representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.

______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


